DETAILED ACTION
This action is in response to an amendment filed 1/27/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter or claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Examiner notes Applicant has attempted to comply with requirement by submitting newly added Figure 7.  However, this new drawing has labels which are not described in the amended Specification (see below).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 
The newly submitted drawings (specifically Figure 7) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11, 12, 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate an array substrate (as described in the Specification), a “[glass] substrate” in Figure 6, and an outer portion of a pixel region between adjacent lines 11 and 12 in newly added Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" (in Figure 5) and "10" (in Figure 6) have both been used to designate a [glass] substrate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 has a preamble stating the display apparatus is “configured to manufacture an array substrate” and further into the claim lists steps implemented by a computer program.  It is unclear if the listed steps implemented by the computer program in claim 12 are part of the array substrate manufacturing process or a different process altogether because of the way the claim is written.  Claims 15 and 18 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 12.
Claim 18 states that “the array substrate” comprises a plurality of scan lines and data lines.  An “array substrate” is only referred to in the preamble of parent claim 12 as something the display apparatus is “configured to manufacture” and is not further used or described in the claim.  Because of the “configured to” language, it is unclear if the method steps implemented by the computer program in parent claim 12 are part of the array substrate manufacturing process or a different process altogether.  Furthermore, claim 18 includes the terminology “the substrate” in line 3.  It is unclear if this refers to “the array substrate” discussed earlier in claim 18 or “a substrate” discussed in parent claim 12. Thus, it is unclear the orientation of the scan lines and data lines recited in claim 18 in relation to “the substrate” in parent claim 12.  
Examiner notes that newly submitted Figure 7 does not provide further clarification since numeral 10 in the Specification refers to an “array substrate” but this appears to be a pixel region between adjacent scan and data lines.

    PNG
    media_image1.png
    638
    787
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. 2006/0008952 A1; “Wu”) in view of Koti et al. (U.S. 8,753,900 B2; “Koti”).
Regarding claim 15, Wu discloses a method comprising:
Providing a substrate (200, Fig. 2A) ([0015]);
Sequentially forming a gate electrode (201, Fig. 2A), a gate insulating layer (210, Fig. 2B), an active layer (202, Fig. 2B), a source/drain metal layer (203, Fig. 2B) ([0016]) and a protective layer (208a, Fig. 2J) of a thin film transistor on the substrate ([0022]); and
Coating a photoresist (206, Fig. 2F) for a pixel electrode ([0019]-[0020]);
Forming the pixel electrode by patterning (Fig. 2F-2G; [0019]-[0020]);
The pixel electrode (205a, Fig. 2J) is not contacted with the protective layer (208a, Fig. 2J), and the pixel electrode (205a, Fig. 2J) directly connects the drain metal layer (212, Fig. 2J).
Yet, Wu does not disclose the method is implemented by a computer program. However, Koti discloses an apparatus comprising a memory (712, Fig. 7), processor (711, Fig. 7), and computer program stored in the memory and executable by the processor, wherein the computer program implements a method used in a manufacturing process (col 10, line 63 - col 11, line 44). This has the advantage of allowing for faster production times and greater control and precision of the method. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Wu with implementation by a computer program, as taught by Koti, so as to allow for faster production times and greater control and precision of the method.
Examiner notes that in giving claims the broadest reasonable interpretation, the “sequentially forming” steps are formed in order (i.e., forming a gate insulating layer after a gate electrode, forming an active layer after a gate insulating layer…etc.) but that the claim language does not preclude intervening “steps” as long as general order of the listed elements is followed.
Regarding claim 15, Wu discloses the pixel electrode is made of indium tin oxide ([0019]).
Response to Arguments
Applicant’s arguments with respect to claims 12, 15, and 18 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812